PER CURIAM.
By petition for a writ of certiorari we have for review Orders numbered 7670, 7757 and 7779 of the Florida Public Service Commission bearing dates August 22, 1967, November 9, 1967 and December 15, 1967, respectively.
Our consideration of the petition, the record and briefs and argument of counsel, leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CALDWELL (Retired), JJ., concur.